Exhibit 10.3

 

PROMISSORY NOTE

 

$500,000

San Diego, California

 

November 10, 2008

 

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) hereby unconditionally promises
to pay to the order of FAVRILLE, INC., a Delaware corporation (the “Company”),
in lawful money of the United States of America and in immediately available
funds, the principal sum of Five Hundred Thousand Dollars ($500,000) together
with interest accrued from the date hereof on the unpaid principal at the
applicable federal rate of interest per annum, or the maximum rate permissible
by law (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans),
whichever is less, on the basis of a three hundred sixty-five (365) day year. 
Interest shall be compounded annually and shall be payable in arrears on the
Maturity Date (as defined below).

 

The outstanding principal amount hereunder and all accrued interest thereon
shall be due and payable in full on March 31, 2009 (“Maturity Date”), provided
that if, prior to the Maturity Date, Borrower and Company have consummated the
merger (the “Merger”) contemplated by that certain Agreement and Plan of Merger
and Reorganization dated November 8, 2008 (the “Merger Agreement”), by and among
the Company, Montana Merger Sub, Inc., a Delaware corporation and a wholly owned
subsidiary of the Company and Borrower, the principal and interest shall
automatically be treated as a contribution of capital from Company to Borrower
and this Note will be fully discharged.  Prior to the Maturity Date, if, other
than due to a material breach by Company of the Merger Agreement, the parties
terminate the Merger Agreement without closing the Merger, then this Note shall
be accelerated in full and all unpaid principal and accrued interest hereunder
shall become due and payable effective as of the date of the termination of the
Merger Agreement.

 

This Note may be prepaid at any time without penalty.  All money paid toward the
satisfaction of this Note shall be applied first to the payment of interest as
required hereunder and then to the retirement of the principal.

 

Borrower hereby represents and agrees that the amounts due under this Note are
not consumer debt, and are not incurred primarily for personal, family or
household purposes, but are for business and commercial purposes only.

 

Borrower hereby waives presentment, protest and notice of protest, demand for
payment, notice of dishonor and all other notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note.

 

The holder hereof shall be entitled to recover, and Borrower agrees to pay when
incurred, all costs and expenses of collection of this Note, including without
limitation, reasonable attorneys’ fees.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed, enforced and interpreted in
accordance with, the laws of the State of California, as applied to agreements
among California residents, made and to be performed entirely within the State
of California, without giving effect to conflicts of laws principles.

 

The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties hereto.
Nothing in this Note, expressed or implied, is intended to confer upon any third
party any rights, remedies, obligations, or liabilities under or by reason of
this Note, except as expressly provided in this Note.

 

If one or more provisions of this Note are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Note and the
balance of this Note shall be interpreted as if such provision(s) were so
excluded and shall be enforceable in accordance with its terms.

 

 

 

BORROWER:

 

 

 

 

 

MYMEDICALRECORDS.COM, INC.

 

 

 

 

 

By:

 /s/ Robert H. Lorsch

 

Name:

Robert H. Lorsch

 

Title:

CEO

 

2

--------------------------------------------------------------------------------